NO. 07-04-0501-CR

                                      IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                AT AMARILLO

                                                   PANEL B

                                         JANUARY 5, 2005
                                 ______________________________

                                         RHONDA LEE ROHANE,

                                                                               Appellant

                                                        v.

                                         THE STATE OF TEXAS,

                                                             Appellee
                               _________________________________

                FROM THE 84TH DISTRICT COURT OF OCHILTREE COUNTY;

                         NO. 3884; HON. WILLIAM D. SMITH, PRESIDING
                              _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

       Rhonda Lee Rohane (appellant) appeals from an order revoking her community

supervision and ordering that she serve 18 months in a state jail facility. She had

previously pled guilty to the unauthorized use of a motor vehicle and pursuant to a plea

agreement was placed on community supervision. Her appellate counsel moved to

withdraw and filed an Anders1 brief in conjunction with that motion. In the brief, he

represents that, after conducting a diligent search, he found no meritorious issues

warranting appeal. Along with his brief, appellate counsel sent appellant a letter informing


       1
           An ders v. Ca lifornia, 386 U.S . 738, 744-45, 87 S. Ct. 13 96, 18 L.E d.2d 493 (196 7).
her of his conclusions and her right to file a pro se response or brief. We too informed

appellant, by letter, of her right to appear via a pro se response or brief, and we received

her handwritten response on January 3, 2005. Though illegible at times, she posits

reasons purportedly 1) justifying aspects of her conduct that resulted in the revocation of

her probation and 2) explaining why her probation should be reinstated and why she should

be allowed to leave the state.

       In compliance with the principles enunciated in Anders, appellate counsel illustrated

why the appeal was meritless. So too did he negate the viability of the only issue he

thought potentially arguable. It dealt with appellant’s competency. However, neither were

we cited to nor did we find evidence of record illustrating incompetence or obligating the

trial court to conduct a competency hearing. Moreover, the trial court inquired into

appellant's competency at the plea hearing, and she indicated that she was mentally

competent to enter her plea. Her trial counsel also stated that he believed appellant was

competent, and the trial court so found.

       In addition to reading the Anders brief and appellant’s pro se response, we also

reviewed the record, sua sponte, as required by Stafford v. State, 813 S.W.2d 503 (Tex.

Crim. App. 1991). Our review of those items disclosed no error committed by the trial court

or warranting reversal of its judgment.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.


                                                 Brian Quinn
                                                   Justice

Do not publish.



                                             2